FILED
                             NOT FOR PUBLICATION                            JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAIMI SHOAGA,                                    No. 08-17450

               Plaintiff - Appellant,            D.C. No. 4:08-cv-00786-SBA

  v.
                                                 MEMORANDUM *
A.P. MOLLER-MAERSK GROUP, AKA
Danish A.P. Moller-Maersk Gruppen,
AKA Firmaet A.P. Moller-Maersk, AKA
A.P. Moller-Maersk A/S; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Raimi Shoaga appeals pro se from the district court’s order dismissing his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action arising from his shipment of personal goods from Oakland, California to

Lagos, Nigeria. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (res judicata);

McQuillion v. Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir. 2004) (collateral

estoppel). We affirm.

      The district court properly dismissed the action as barred by the doctrines of

res judicata and collateral estoppel because Shoaga has already litigated his claims

arising out of the shipment of these goods. See Shoaga v. Bolsada, No. C 05-

02213 SBA, slip op. at 3 (N.D. Cal. Dec. 11, 2006); see also Stewart, 297 F.3d at

956 (describing elements of res judicata); McQuillion, 369 F.3d at 1096

(describing elements of collateral estoppel).

      Shoaga’s remaining contentions are unpersuasive.

      Appellees’ requests to strike and for sanctions are denied.

      AFFIRMED.




                                          2                                   08-17450